Citation Nr: 0102337	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  94-31 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


THE ISSUES

1. Entitlement to an increased (compensable) rating for a 
lumbosacral strain.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1967 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the RO 
in Boston, Massachusetts, which granted service connection 
with a noncompensable evaluation for chronic low back strain, 
and denied the veteran's claims for service connection for a 
left foot disorder and a permanent and total disability 
rating for pension purposes.  In September 1994, the veteran 
appeared and gave testimony at a hearing before a hearing 
officer at the RO.  A transcript of this hearing is of 
record.  

In a January 1999 decision, the Board denied service 
connection for a left foot disorder.  The issues of an 
increased rating for a low back strain and entitlement to a 
permanent and total disability rating for pension purposes 
were remanded to the RO for further development.  That 
development having been completed, the case is again before 
the Board for appellate consideration.  Subsequent to the 
January 1999 Board decision, the veteran moved to Ohio and 
the claims folder was therefore transferred to the RO in 
Cleveland, Ohio.  


FINDINGS OF FACT

1. The veteran's service connected low back strain results in 
moderate limitation of motion, lumbar paravertebral muscle 
spasms, and pain on motion of the lumbar spine.  

2. The veteran was born in December 1947 and is 53 years old.  

3. He has completed three years of college and has 
occupational experience as a salesman, a private 
investigator, and as a laborer, and has been unemployed 
since June 1992.  

4. In addition to the 20 percent rating assigned by the Board 
for a lumbosacral strain by virtue of this decision, the 
veteran's nonservice connected disorders have been rated 
by the RO as follows: 20 percent for disc disease of the 
lumbar spine; 10 percent for tinnitus; 10 percent for a 
recurrent cyst on the left foot; 10 percent for cervical 
strain; 10 percent for residuals of a rotator cuff tear of 
the right shoulder; 10 percent for mild reflux; a 
noncompensable (0 percent) rating for right olecranon 
bursitis, and a noncompensable (0 percent) rating for a 
post operative status, right inguinal hernia repair.  

5. The Board concurs with the ratings assigned by the RO for 
the above nonservice connected disorders with the 
following exceptions: 


(a) a 20 percent rating is warranted for 
a cervical strain with arthritis based 
on moderate disability;  

(b) a 20 percent rating is warranted for 
a rotator cuff tear of the right 
shoulder.  


6. The combined rating of the veteran's service connected and 
nonservice connected disabilities by virtue of this 
decision is 70 percent and the combined rating of all of 
his orthopedic disabilities is in excess of 40 percent.  

7. The veteran's disabilities preclude gainful employment 
compatible with his age, education, and occupational 
experience.  


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for a low back strain 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (2000).  

2. The veteran is permanently and totally disabled for 
pension purposes .  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.340, 3.342, 4.15, 4.16, 4.17 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating For a Low Back Strain.  

A.  Factual Background.

The veteran's service medical records reflect several 
instances of treatment for complaints of low back pain.  
Following a hospitalization at a military facility in March 
1971, tomograms reportedly revealed changes consistent with 
degenerative arthritis posteriorly at the apophyseal facets 
of L5.  At the time of discharge from the hospital, the 
diagnosis was chronic lumbosacral myofascitis.  

During a privately conducted preemployment physical of 
September 1971 the veteran gave a history of a low back 
problem 6 or 7 months earlier with no recurrence.  In May 
1973 the veteran was seen as an outpatient at a private 
facility with complaints of low back pain with intermittent 
radiation into the lower extremities.  He gave a history of a 
low back injury while in the service and also said that he 
had injured his back the previous February when he slipped 
and fell in his employer's parking lot.  The impression was 
lumbar strain.  In February 1975 the veteran was again seen 
for low back pain following a lifting injury.  X-rays of the 
lumbosacral spine showed no abnormality.  In July and August 
1976 the veteran was again treated for low back pain 
following a recent lifting injury.  When seen in August 1983, 
it was reported that the veteran had been out of work since 
the previous June due to a back injury sustained in an 
automobile accident.  After evaluation, it appeared that the 
veteran had a lumbosacral syndrome with a question of 
sciatica.  

Private clinical records and physician statements reflect 
considerable treatment for low back complaints resulting from 
injuries sustained while repossessing a car in April 1991 and 
further injuries sustained in a June 1992 automobile 
accident.  Following treatment in the emergency room of a 
private hospital on the day of the June 1992 accident, the 
impressions included possible spinal contusion.  An MRI of 
the lumbar spine performed in January 1994 revealed a slight 
central disc protrusion at L4-5.  

In a February 1994 statement, P. .E. Bolton, M.D., reported 
treating the veteran from June 1992 for injuries sustained in 
a June 1992 automobile accident, to include low back pain.  
The diagnoses included lumbar strain.  The doctor felt that 
the veteran's symptoms were all causally related to injuries 
sustained in the June 1992 automobile accident.  

James R. Lehrich, M.D., in a March 1994 statement, indicated 
that during an evaluation conducted at that time, the veteran 
complained of intermittent pain involving the low back and 
left leg from the knee to the heel.  The assessments included 
low back and left leg pain, lumbosacral musculoskeletal 
strain and L4-5 disc protrusion, causally related to the June 
1992 motor vehicle accident.  

During an RO hearing conducted in September 1994, the veteran 
said that his lower back was constantly painful and limited 
his activities to the point that he was no longer employable.  
He said that he had been having low back problems and 
treatment for low back pain ever since he injured his back 
during service.  He said, essentially that the various 
injuries he had sustained in automobile accidents and 
industrial accidents had made his pain worse.  

On VA general medical examination conducted in October 1994, 
the veteran's complaint's included chronic low back and left 
leg pains.  Musculoskeletal examination revealed mild 
tenderness on pressure over the L4-L5 area and straight leg 
raising was positive on the right beyond 60 degrees.  A 
neurological examination was grossly nonfocal.  The diagnoses 
included chronic low back pain.  

On VA orthopedic examination in October 1994, the veteran 
said that he originally injured his back in a 1970 accident.  
He said that his low back pain is now constant and radiates 
into the left leg and foot.  Evaluation of the back revealed 
tenderness at L5 and over the left sciatic notch.  Flexion 
was restricted to 45 degrees by spasm and pain.  Right and 
left lateral bending was full.  Straight leg raising on the 
left was positive.  A neurological examination was said to be 
negative.  An X-ray of the lumbosacral spine revealed no bony 
or soft tissue abnormality.  

On a VA neurological examination of October 1994 the veteran 
was noted to complain of low back pain with radiation into 
the left lower extremity down to the left foot.  He also was 
reported to complain of numbness in the left lower extremity 
and pain in the pelvis region.  Examination revealed 5/5 
power in the lower extremities with no vesiculations or 
atrophy.  Heel and toe walking were well accomplished.  Knee 
jerks were 2+ and ankle jerks were 1+, bilaterally.  The 
veteran complained of pain on straight leg raising at 30 
degrees, bilaterally.  Sensory examination showed a 
suggestion of diminished sensation to pinprick and touch in 
the L5 dermatone of the left foot.  The veteran also 
complained of pain on palpation of his lumbar paraspinal 
region bilaterally.  

VA clinical records reflect occasional treatment during the 
1990s for low back pain.  Electromyogram and nerve conduction 
studies conducted in November 1994 revealed findings that 
were consistent with an acute mild L4 radiculopathy on the 
left.  

Private clinical records reflect outpatient treatment during 
1999 for complaints of low back pain as a result of injuries 
sustained in a May 1999 automobile accident.  In July 1999 it 
was reported that the veteran had 70 degrees of forward 
flexion, backward extension of 15 degrees, right lateral 
bending of 25 degrees, and 10 degrees of left lateral 
bending.  

On VA neurological examination in November 1999, the examiner 
indicated that he had reviewed the veteran's claims folder in 
detail.  The veteran's complaints included severe pain in the 
low back.  No lumbar paraspinal tenderness or paraspinal 
muscle spasm was appreciated on evaluation.  The veteran had 
45 degrees of forward flexion before experiencing pain.  He 
could tilt 15 degrees to either side before experiencing pain 
and he could twist 25 degrees before experiencing pain.  
Extension backward was to 25 degrees before experiencing 
discomfort.  Straight leg raising was inconsistent in that 
the veteran had no complaints on sitting straight leg 
raising, but complained of pain at 10 degrees on supine 
straight leg raising, bilaterally.  The veteran claimed to be 
unable to do heel-to-shin maneuvers because of low back pain.  
He was noted to walk with a forward stooped posture with an 
exaggerated weight shift, so that he was always putting 
excessive weight on his leg in the stance phase with 
associated trunk tilt to move his center of gravity in an 
exaggerated fashion over the supporting leg.  It was noted 
that there was no evidence of sensory deficit or 
radiculopathy.  

On a November 1999 VA orthopedic examination the veteran was 
noted to complained of low back pain and sciatica since 1994.  
No specific flare-ups were reported, but the veteran's back 
pain was exacerbated by bending, lifting, prolonged sitting, 
and weather changes.  On evaluation, the veteran was noted to 
walk with a marked limp on the right side.  The veteran had 
60 degrees of forward flexion with pain and he could rotate 
30 degrees with pain.  The veteran's low back was described 
as tender, sore and painful on motion.  Straight leg raising 
was negative and the veteran could rise on his toes and heels 
with support.  The examining physician said that separating 
the veteran's low back symptoms of limitation of motion due 
to disc herniation and low back strain was not possible.  
Right leg pain and sciatica was related to disc pathology and 
not to a strain.  The diagnoses included lumbar strain and 
protruded L4-5 disc.  

B. Legal Analysis

Under the law, disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The veteran has been granted service connection for a low 
back disorder and a zero percent rating for this disability 
has been assigned under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5295.  Under the provisions of 
Diagnostic Code 5295, a zero percent rating is assigned for 
lumbosacral strain if there are only slight subjective 
symptoms.  A 10 percent rating is assigned for lumbosacral 
strain if there is characteristic pain on motion.  A 20 
percent rating is warranted if there is a lumbosacral strain 
with evidence of muscle spasm on extreme forward bending of 
the lumbosacral spine and unilateral loss of lateral spine 
motion in the standing position.  A 40 percent rating is 
assignable for severe lumbosacral strain, with listing of the 
entire spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing and irregularity of the joint space, or some of 
the above symptoms with abnormal mobility on forced motion.  

The veteran's low back disorder may also be rated under the 
provisions of Diagnostic Code 5292.  Under the provisions of 
this Diagnostic Code a 10 percent evaluation is assignable if 
there is slight limitation of motion in the lumbar spine.  A 
20 percent evaluation is warranted if there is moderate 
limitation of motion of the lumbar spine.  A 40 percent 
rating is assigned if there is severe limitation of motion of 
the lumbar spine.  

Initially, the Board notes that the evidence shows that the 
veteran has two distinct low back disorders.  Besides a 
lumbar strain for which service connection is currently in 
effect, the veteran also has nonservice connected disc 
pathology at L4-5 due to injuries sustained in an automobile 
accident which occurred in 1992, many years after service.  
It is therefore necessary to distinguish, as far as possible 
the low back disability due to his service connected 
lumbosacral strain from that caused by pathology at the L4-5 
disc.  

On a VA neurological examination in November 1999, the 
examiner opined, essentially, that all the veteran's current 
low back pathology is the result of nonservice connected 
lumbar disc pathology.  However, after a VA orthopedic 
examination of November 1999, the examiner reported that it 
was not possible to separate the veteran's low back symptoms 
of limitation of motion due to disc herniation and low back 
strain.  The examiner further stated that any neurological 
dysfunction and sciatica was attributable to the veteran's 
nonservice connected lumbar disc pathology.  The Board agrees 
that pain and limitation of motion in the low back caused by 
the veteran's lumbosacral strain cannot as a practical matter 
be distinguished from similar symptoms resulting from the 
veteran's disc pathology of the lumbar spine.  

While muscle spasms in the lumbar paravertebral musculature 
were not found on the veteran's VA orthopedic and 
neurological examinations in November 1999, review of the 
record, including a report of a prior VA examination 
conducted in 1994, indicates that the veteran does experience 
spasm in the lumbar paravertebral musculature.  It is also 
apparent that the veteran has some limitation of lateral 
motion in the lumbar spine.  Such symptomatology equates to a 
20 percent disability rating under the criteria of Diagnostic 
Code 5295.  However, the evidence does not show that the 
veteran's service connected lumbosacral strain results in 
severe disability with the associated symptoms enumerated 
under Diagnostic Code 5295.  Therefore, a 40 percent rating 
for the veteran's service connected lumbar spine disorder is 
not warranted under the provisions of Diagnostic Code 5295.  

On the veteran's November 1999 VA neurological examination, 
the veteran had 45 degrees of forward flexion before 
experiencing pain.  He could tilt 15 degrees to either side 
before experiencing pain and he could twist 25 degrees before 
experiencing pain.  Extension backward was to 25 degrees 
before he experienced discomfort.  During a VA orthopedic 
examination in November 1999, the veteran reportedly had 60 
degrees of forward flexion with pain and he could rotate 30 
degrees with pain.   The Board is mindful of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 and the decision of the U.S. 
Court of Appeals for Veterans Claims in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, neither the findings reported 
on the 1999 VA neurological examination nor those found on 
the contemporaneous VA orthopedic examination equate to 
severe limitation of motion even with consideration of the 
pain noted on lumbar spine motion during these examinations.  
It is apparent from the clinical findings noted on these 
examinations that the veteran has at least 45 degrees of 
painless forward flexion in the lumbar spine and at least 25 
degrees of painless extension, 15 degrees of painless lateral 
bending and 25 degrees of painless rotation in the lumbar 
spine.  Such limitation of lumbar spine motion is no more 
than moderate in degree.  The Board also notes that recent VA 
examinations indicated that the veteran did not experience 
exacerbations of his low back pain and there are no findings 
on the recent VA examinations that indicate that the 
veteran's service connected low back disability results in 
fatigability, weakened movement or incoordination such as to 
equate to severe limitation of motion in the lumbar spine.  
Accordingly, a 40 percent rating for the veteran's service 
connected low back disability is also not warranted under the 
provisions of Diagnostic Code 5292.  


II.  Entitlement to a Permanent and Total Rating for Pension 
Purposes

The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled.  (38 U.S.C.A. §§ 1502, 1521)  If his/her 
disability is less than 100 percent he/she must be 
unemployable by reason of disability.  (38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unabled to secure or follow a 
substantially gainful occupation as a result of disabilities: 
Provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one disability of 
40 percent in combination, disabilities affecting one a 
single bodily system (e.g orthopedic) will be considered as 
one disability.  38 C.F.R. § 4.16  Where the issue involves a 
permanent and total disability rating for pension purposes, 
the same percentage requirements apply, but the degree of 
disability must also be permanent.  38 C.F.R. § 4.17

The veteran has been assigned a 20 percent rating for his 
service connected low back strain by virtue of the above 
decision.  In addition, the RO has assigned the following 
ratings for his nonservice connected disabilities:  20 
percent for disc disease of the lumbar spine; 10 percent for 
tinnitus; 10 percent  for a recurrent cyst on the left foot; 
10 percent for cervical strain; 10 percent for residuals of a 
rotator cuff tear of the right shoulder; 10 percent for mild 
reflux; a noncompensable (0 percent) rating for right 
olecranon bursitis, and a noncompensable (0 percent) rating 
for a post operative status, right inguinal hernia repair.  
The Board concurs with the prior ratings assigned for the 
veteran's nonservice connected disabilities with two 
exceptions.  

First, the Board does not concur with the 10 percent rating 
assigned for the veteran's cervical spine disability.  On his 
most recent VA orthopedic examination in November 1999, it 
was noted that the veteran could rotate his neck 70 degrees 
to the right and left and flex and extend his neck 30 
degrees.  All these motions were noted to be painful at the 
extremes.  With consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and the decision of the United States Court 
of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995), it is the Board's opinion that the 
veteran's cervical spine limitation of motion is moderate in 
degree and warrants a 20 percent rating under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5290.  

Second, the Board does not concur with the 10 percent rating 
assigned for the veteran's residuals of a rotator cuff tear 
of the right shoulder.  In this regard, the Board notes that 
a rotator cuff tear is a significant orthopedic disability.  
In the Board's opinion this disability is most properly 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 for limitation of arm motion.  This 
particular diagnostic code does not provide for a 10 percent 
rating; the minimum compensable rating assignable under 
Diagnostic Code 5201 is 20 percent.  Moreover, while no 
specific findings regarding the veteran's right shoulder were 
reported on the veteran's November 1999 VA orthopedic 
examination, a disability such as a rotatator cuff tear 
generally results in substantial limitation of motion, and 
here the Board has concluded that it is capable of resulting 
in limitation of motion of the arm at the shoulder level.  
Hence, a 20 percent rating is assignable for the veteran's 
nonservice connected right shoulder disability.  

Considering the rating assigned for the service connected low 
back disorder, the assignment of a 20 percent rating for a 
right shoulder rotator cuff tear and the assignment of a 20 
percent rating for the veteran's cervical spine disability, 
as well as other ratings assigned by the RO for orthopedic 
pathology, the veteran has greater than a 40 percent combined 
rating for orthopedic pathology and has a combined disability 
rating of 70 percent for all his disabilities and thus the 
schedular requirements for a permanent and total rating for 
pension purposes under 38 C.F.R. §§ 4.16 and 4.17 have been 
met.  

Moreover, while the veteran has 3 years of college education, 
he does not have a college degree.  Although he is only 53 
years old, his disabilities are both significant and 
permanent in nature, and would preclude him from all but the 
most sedentary of jobs.  The veteran's occupational 
experience is that of a laborer, salesman, and detective.  
None of these occupations are totally sedentary in nature and 
thus the veteran has virtually no experience in any sort of 
job that he could conceivably perform with his current 
disabilities.  Hence, as a practical matter he is precluded 
from gainful employment commenserate with his education, age, 
and occupational experience because of his permanent 
disabilities.  Since that is the case, a permanent and total 
disability rating for pension purposes is warranted in the 
veteran's case.  

ORDER

A 20 percent rating for the veteran's service connected 
lumbosacral strain is granted subject to the law and 
regulations governing the payment of monetary benefits.  

A permanent and total disability rating for pension purposes 
is granted subject to the law and regulations governing the 
payment of monetary benefits.  




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 


